EXHIBIT 10.49

THIRD AMENDED AND RESTATED COLLATERAL AGREEMENT


For value received, and in consideration of one or more loans, letters of credit
or other financial accommodations extended by JPMORGAN CHASE BANK, N.A. or any
of its subsidiaries or affiliates (the “Bank”), to Avistar Communications
Corporation, a Delaware corporation (the “Obligor”, and, if more than one,
collectively, the “Obligor”), the undersigned and the Bank agree, as of December
22, 2011, as follows:


1.           Definitions.


“Account Assets” means all Deposits, Securities, securities entitlements and any
other assets held in trust, or in any custody, subcustody, safekeeping,
investment management accounts, or other accounts of the undersigned with the
Bank or any other custodian, trustee, Intermediary or Clearing System (all of
which shall be considered “financial assets” under the UCC).


“Account Control Agreement” means a securities account control agreement or
other similar agreement with any Intermediary and shall specifically include any
master securities account control agreement among the Bank and any of its
affiliates, as amended from time to time.


 “Clearing System” means the Depository Trust Company  (“DTC”), Cedel Bank,
societe anonyme, the Euroclear system and such other clearing or safekeeping
system that may from time to time be used in connection with transactions
relating to or the custody of any Securities, and any depository for any of the
foregoing.


“Collateral” means:  (i) the Deposits, Securities and Account Assets that are
listed on Exhibit A; (ii) all additions to, and proceeds, renewals, investments,
reinvestments and substitutions of, the foregoing, whether or not listed on
Exhibit A; and (iii) all certificates, receipts and other instruments evidencing
any of the foregoing.


“Deposits” means the deposits of the undersigned with the Bank or with any other
Intermediary (whether or not held in trust, or in any custody, subcustody,
safekeeping, investment management accounts, or other accounts of the
undersigned with the Bank or any other Intermediary).


“Guaranty” means the Fourth Amended and Restated Guaranty dated as of
December 22, 2011 by the undersigned in favor of the Bank, as amended, restated
or otherwise modified from time to time.


“Intermediary” means (i) any party acting as a financial intermediary or
securities intermediary, including, without limitation, affiliates of the Bank
that are parties to any Account Control Agreement from time to time.


“Liabilities” means the “Liabilities” (as defined in the Guaranty) and all costs
and expenses incurred by the Bank in connection with the Collateral, this
Agreement or the Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
“Liability Document” means any instrument, agreement or document evidencing,
governing, or executed or delivered in connection with the Liabilities.


“Securities” means the stocks, bonds and other instruments and securities,
whether or not held in trust or in any custody, subcustody, safekeeping,
investment management accounts or other accounts of the undersigned with the
Bank or any other Intermediary and securities entitlements with respect to the
foregoing.


“UCC” means the Uniform Commercial Code in effect in the State of New
York.  Unless the context otherwise requires, all terms used in this Agreement
which are defined in the UCC will have the meanings stated in the UCC.


2.           Grant of Security Interest.


As security for the payment of all the Liabilities, the undersigned pledges,
transfers and assigns to the Bank and grants to the Bank a security interest in
and right of setoff against, the Collateral and hereby agrees to be bound by the
terms of any Account Control Agreement among the Bank and its affiliates, as
amended from time to time.


3.           Agreements of the Undersigned and Rights of the Bank.


The undersigned agrees as follows and irrevocably authorizes the Bank to
exercise the rights listed below, at its option, for its own benefit, either in
its own name or in the name of the undersigned, and appoints the Bank as its
attorney-in-fact to take all action permitted under this Agreement.


(a)           Deposits:  The Bank may:   (i) renew the Deposits on terms and for
periods the Bank deems appropriate; (ii) demand, collect, and receive payment of
any monies or proceeds due or to become due under the Deposits; (iii) execute
any instruments required for the withdrawal or repayment of the Deposits; and
(iv) in all respects deal with the Deposits as the owner; provided that, as to
(ii) through (iv), until the occurrence of a Default (as defined below), the
Bank will only take that action if, in its judgment, failure to take that action
would impair its rights under this Agreement or diminish its operational control
over Collateral.


(b)           Securities:  The Bank may: (i) transfer to the account of the Bank
any Securities whether in the possession of, or registered in the name of, any
Clearing System or held otherwise; (ii) transfer to the account of the Bank with
any Federal Reserve Bank any Securities held in book entry form with any such
Federal Reserve Bank; and (iii) transfer to the name of the Bank or its nominee
any Securities registered in the name of the undersigned and held by the Bank
and complete and deliver any necessary stock powers or other transfer
instruments; provided that until the occurrence of a Default, the Bank will only
take that action if, in its judgment, failure to take that action would impair
its rights under this Agreement or diminish its operational control over
Collateral, or if such Securities are held in a custody, investment management
or similar account.
 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned grants to the Bank an irrevocable proxy to vote any and all
Securities and give consents, waivers and ratifications in connection with those
Securities upon and after the occurrence of a Default.


All payments, distributions and dividends in securities, property or cash shall
be paid directly to and, at the discretion of the Bank, retained by the Bank and
held by it, until applied as provided in this Agreement, as additional
Collateral; provided that until the occurrence of a Default, interest on
Deposits and cash dividends on Securities paid in the ordinary course will be
paid to the undersigned.


(c)           General:   The Bank may, in its name, or in the name of the
undersigned:  (i) execute and file financing statements under the UCC or any
other filings or notices necessary or desirable to create, perfect or preserve
its security interest, all without notice (except as required by applicable law
and not waivable) and without liability except to account for property actually
received by it; (ii) demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for, or make any
compromise or settlement deemed desirable with respect to, any item of the
Collateral  (but shall be under no obligation to do so); (iii) make any
notification (to the issuer of any certificate or Security, or otherwise,
including giving any notice of exclusive control to the Intermediary) or take
any other action in connection with the perfection or preservation of its
security interest  or any enforcement of remedies, and retain any documents
evidencing the title of the undersigned to any item of the Collateral; and (iv)
issue entitlement orders with respect to any of the Collateral.


The undersigned agrees that it will not file or permit to be filed any
termination statement with respect to the Collateral or any financing or like
statement with respect to the Collateral in which the Bank is not named as the
sole secured party, consent or be a party to any Account Control Agreement to
which the Bank is not also a party or sell, assign, or otherwise dispose of,
grant any option with respect to, or pledge, or otherwise encumber the
Collateral.  At the request of the Bank the undersigned agrees to do all other
things which the Bank may deem necessary or advisable in order to perfect and
preserve its security interest, perfection and operational control and to give
effect to the rights granted to the Bank under this Agreement or enable the Bank
to comply with any applicable laws or regulations.  Notwithstanding the
foregoing, the Bank does not assume any duty with respect to the Collateral and
is not required to take any action to collect, preserve or protect its or the
undersigned’s rights in any item of the Collateral.  The undersigned releases
the Bank and agrees to hold the Bank harmless from any claims, causes of action
and demands at any time arising with respect to this Agreement, the use or
disposition of any item of the Collateral or any action taken or omitted to be
taken by the Bank with respect thereto.  The undersigned releases each
Intermediary and agrees to hold each Intermediary harmless from any claims,
causes of action and demands at any time arising with respect to any instruction
made by Bank to any Intermediary purporting to be made under this Agreement or
any Account Control Agreement, it being understood that no Intermediary shall
have any duty to investigate Bank’s right to issue any such instruction or any
other matter related to any such instruction.


The rights granted to the Bank pursuant to this Agreement are in addition to the
rights granted to the Bank in any custody, investment management, trust, Account
Control Agreement or similar agreement.  In case of conflict between the
provisions of this Agreement and of any other such agreement, the provisions of
this Agreement will prevail.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Loan Value of the Collateral.


The undersigned agrees that at all times the Liabilities may not exceed the
aggregate Loan Value of the Collateral.  The undersigned will, at the Bank’s
option, either supplement the Collateral or make, or cause to be made, any
payment under the Liabilities to the extent necessary to ensure compliance with
this provision or the Bank may liquidate Collateral to the extent necessary to
ensure compliance with this provision.   “Loan Value” means the value assigned
by the Bank from time to time, in its sole reasonable discretion, to each item
of the Collateral.  The Bank retains the right to determine the eligibility of
the Collateral.


5.           Currency Conversion.


For calculation purposes, any currency in which the Collateral is denominated
(the “Collateral Currency”) will be converted into the currency of the
Liabilities (the “Liability Currency”) at the spot rate of exchange for the
purchase of the Liability Currency with the Collateral Currency quoted by the
Bank at such place as the Bank deems appropriate (or, if no such rate is quoted
on any relevant date, estimated by the Bank on the basis of the Bank’s last
quoted spot rate) or another prevailing rate that the Bank deems more
appropriate.


6.            Representations and Warranties.


The undersigned represents and warrants that:


(a)           this Agreement constitutes the legal, valid and binding obligation
of the undersigned, enforceable against the undersigned in accordance with its
terms, except as the enforcement hereof and thereof may be limited by
bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the applicability of general
principles of equity;


(b)           the execution, delivery and performance by the undersigned of this
Agreement and all other documents contemplated hereby, do not and will not (i)
conflict with or constitute a breach of, or default under, or require any
consent under, or, except as contemplated hereby, result in the creation of any
lien, charge or encumbrance upon the property or assets of the undersigned
pursuant to any other agreement or instrument  to which the undersigned is a
party or is bound or by which its properties may be bound or affected; or (ii)
violate any provision of any law, rule, regulation (including, without
limitation, Regulation U of the Federal Reserve Board), order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the undersigned;


(c)           no consent, approval or authorization of, or registration,
declaration or filing with, any governmental authority or other person or entity
is required as a condition to or in connection with the due and valid execution,
delivery and performance by the undersigned of this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           there are no actions, suits, investigations or proceedings pending
or threatened at law, in equity, in arbitration or by or before any other
authority involving or affecting:  (i)  the undersigned that, if adversely
determined, are likely to have a material adverse effect on the prospects or
condition of the undersigned; (ii) any material part of the assets or properties
of the undersigned or any part of the Collateral; or (iii) any of the
transactions contemplated in this Agreement.  There are currently no material
judgments entered against the undersigned and the undersigned is not in default
with respect to any judgment, writ, injunction, order, decree or consent of any
court or other judicial authority, which default is likely to have or has had a
material adverse effect on the prospects or condition of the undersigned;


(e)           in the event the undersigned is not an Obligor, in executing and
delivering this Agreement the undersigned has (i) without reliance on the Bank
or any information received from the Bank and based upon such documents and
information it deems appropriate, made an independent investigation of the
transactions contemplated hereby and the Obligor, the Obligor’s business,
assets, operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Obligor or the
obligations and risks undertaken herein with respect to the Liabilities; (ii)
adequate means to obtain from the Obligor on a continuing basis information
concerning the Obligor and the Bank has no duty to provide to the undersigned
any such information; (iii) full and complete access to the Liability Documents
and any other documents executed in connection with the Liability Documents;
(iv) not relied and will not rely upon any representations or warranties of the
Bank not embodied herein or any acts heretofore or hereafter taken by the Bank
(including but not limited to any review by the Bank of the affairs of the
Obligor), and (v) determined that this Agreement will benefit the undersigned
directly or indirectly;


(f)           in the event that the undersigned is a partnership, limited
liability partnership, corporation or limited liability company, the undersigned
also represents and warrants that it is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, and has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement;


(g)           in the event that the undersigned is a trust, the undersigned also
represents and warrants that (i) it is a duly constituted and validly existing
trust, (ii) the undersigned has delivered to the Bank a true, complete and
accurate copy of the agreement pursuant to which it has been organized and all
amendments and modifications thereto, and (iii) the trustees of the undersigned
signing this Agreement have the legal capacity and full power and authority to
execute, deliver, and perform their obligations under, and to bind the
undersigned to perform its obligations under, this Agreement, and to execute and
deliver any and all documents and instruments in connection therewith;


(h)           the undersigned is the sole owner of the Collateral and the
Collateral is free of all encumbrances except for the security interest in favor
of the Bank created by this Agreement;


(i)           as to Deposits and Account Assets, the undersigned has not
withdrawn, canceled, been repaid or redeemed all or any part of any Deposits or
Account Assets other than in compliance with this Agreement and there is no such
pending application; and
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           as to Securities, the Securities have been duly authorized and are
fully paid and non-assessable, there are no restrictions on pledge of the
Securities by the undersigned nor on sale of the Securities by the Bank (whether
pursuant to securities laws or regulations or shareholder, lock-up or other
similar agreements) and the Securities are fully marketable by the Bank as
pledgee, without regard to any holding period, manner of sale, volume
limitation, public information or notice requirements.


7.           Default.


Each of the following is an event of default (“Default”):


(i)  any sum payable on any of the Liabilities is not  paid when due; (ii) any
representation and warranty of the undersigned or any party liable on or for any
of the Liabilities (including but not limited to the Obligor, a “Liability
Party”) in this Agreement or in any Liability Document shall prove to have been
incorrect in any material respect on or after the date hereof; (iii) the
undersigned or any Liability Party fails to perform or observe any term,
covenant, or condition under this Agreement or under any Liability Document;
(iv) any indebtedness of the undersigned or any Liability Party or interest or
premium thereon is not paid when due (whether by scheduled maturity,
acceleration, demand or otherwise); (v) the undersigned or any Liability Party:
(a) is generally not, or is unable to, or admits in writing its inability to,
pay its debts as its debts become due; (b) makes an assignment for the benefit
of creditors, or petitions or applies to any tribunal for the appointment of a
custodian, receiver or trustee for its or a substantial part of its assets; (c)
commences any proceeding under any law relating to bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation; (d) has any such
petition filed, or any such proceeding has been commenced against it, in which
an adjudication is made or order for relief is entered or which remains
undismissed for a period of 30 days; (e) has a receiver, custodian or trustee
appointed for all or a substantial part of its property; or (f) takes any action
effectuating, approving or consenting to any of the events described in this
section (v); (vi) the undersigned or any Liability Party shall die, dissolve or
for any reason cease to be in existence or merge or consolidate; or if the
undersigned or any Liability Party is a partnership, limited liability
partnership or limited liability company, any general partner, partner or
member, respectively, shall die, dissolve or for any reason cease to be in
existence or cease to be a partner or member, as the case may be, or shall merge
or consolidate; (vii) the undersigned or any Liability Party is involved in a
proceeding relating to, or which may result in, a forfeiture of all or a
substantial part of the undersigned’s or any Liability Party’s assets or a
material judgment is entered against the undersigned or any Liability Party;
(viii) there is, in the opinion of the Bank, a material adverse change in the
business, prospects or financial condition of the undersigned or any Liability
Party.


8.           Remedies.


On a Default, the Bank will have the rights and remedies under the UCC and the
other rights granted to the Bank under this Agreement and may exercise its
rights without regard to any premium or penalty from liquidation of any
Collateral and without regard to the undersigned’s basis or holding period for
any Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
The Bank may sell in the Borough of Manhattan, New York City, or elsewhere, in
one or more sales or parcels, at the price as the Bank deems best, for cash or
on credit or for other property, for immediate or future delivery, any item of
the Collateral, at any broker’s board or at public or private sale, in any
reasonable manner permissible under the UCC (except that, to the extent
permissible under the UCC, the undersigned waives any requirements of the UCC)
and the Bank or anyone else may be the purchaser of the Collateral and hold it
free from any claim or right including, without limitation, any equity of
redemption of the undersigned, which right the undersigned expressly waives.


The Bank may also, in its sole discretion: (i) convert any part of the
Collateral Currency into the Liability Currency;  (ii) hold any monies or
proceeds representing the Collateral in a cash collateral account in the
Liability Currency or other currency that the Bank reasonably selects; (iii)
invest such monies or proceeds on behalf of the undersigned; and (iv) apply any
portion of the Collateral, first, to all costs and expenses of the Bank, second,
to the payment of interest on the Liabilities and any fees or commissions to
which the Bank may be entitled, third, to the payment of principal of the
Liabilities, whether or not then due, and fourth, to the undersigned.


The undersigned will pay to the Bank all expenses (including attorneys’ fees and
legal expenses incurred by the Bank and the allocated costs of its in-house
counsel) in connection with the exercise of any of the Bank’s rights or
obligations under this Agreement or the Liability Documents.  The undersigned
will take any action requested by the Bank to allow it to sell or dispose of the
Collateral.  Notwithstanding that the Bank may continue to hold Collateral and
regardless of the value of the Collateral, the applicable Liability Party will
remain liable for the payment in full of any unpaid  balance of the Liabilities.


9.           Jurisdiction.


To the maximum extent not prohibited by applicable law, the undersigned hereby
irrevocably: (i) submits to the jurisdiction of any New York state or United
States federal court sitting in New York City over any action or proceeding
arising out of this Agreement;(ii) agrees that all claims in respect of such
action or proceeding may be held and determined in such New York state or
federal court;  (iii) agrees that any action or proceeding brought against the
Bank may be brought only in a New York state or United States federal court
sitting in New York county;  (iv) consents to the service of process in any such
action or proceeding in either of said courts by mailing thereof by the Bank by
registered or certified mail, postage prepaid, to the undersigned at its most
recent mailing address as set forth in the records of the Bank; and (v) waives
any defense on the basis of inconvenient forum.


The undersigned agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit or
proceeding in such state.  Nothing herein shall affect the right of the Bank to
serve legal process in any other manner permitted by law or affect the right of
the Bank to bring any action or proceeding against the undersigned or its
property in the courts of any other jurisdiction.


10.           Waiver of Jury Trial. THE UNDERSIGNED AND THE BANK EACH WAIVE ANY
RIGHT TO JURY TRIAL.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Notices.


Unless otherwise agreed in writing, notices may be given to the Bank and the
undersigned (i) if to the Bank, to its telecopier number (confirmed by telephone
to its telephone number) or address listed on the signature page of this
Agreement, or such other telecopier (and telephone) number or address
communicated in writing by the Bank to the undersigned, and (ii) if to the
undersigned, to the undersigned’s telecopier number (confirmed by telephone to
the undersigned’s telephone number) or the undersigned’s mailing address, each
as most recently set forth in the records of the Bank, or such other telecopier
(and telephone) numbers or address communicated in writing by the undersigned to
the Bank.  Notices to the Bank are effective on receipt.


12.           Unconditional Obligations.


If the undersigned is not an Obligor, the undersigned’s obligations under this
Agreement are absolute and unconditional irrespective of:  (a) any change in the
amount, time, manner or place of payment of, or in any other term of, all or any
of the Liability Documents or the Liabilities, or any other amendment or waiver
of or any consent to departure from any of the terms of any Liability Document
or the Liabilities; (b) any release or amendment or waiver of, or consent to
departure from, any other guaranty or support document, or any exchange, release
or non-perfection of any item of the Collateral, for all or any of the Liability
Documents or the Liabilities; (c) any present or future law, regulation or order
of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Liability Document or the Liabilities; (d) without being limited by the
foregoing, any lack of validity or enforceability of any Liability Document or
the Liabilities; and (e) any other defense, setoff or counterclaim whatsoever
(in any case, whether based on contract, tort or any other theory) with respect
to the Liability Documents or the transactions contemplated thereby which might
constitute a legal or equitable defense available to, or discharge of, the
Obligor or a guarantor.




13.           Miscellaneous.


(a)           As used herein, the term undersigned shall include all signatories
hereto, if more than one.  In such event, the obligations, representations and
warranties of the undersigned hereunder shall be joint and several.  This
Agreement shall be binding on the undersigned and its successors and assigns and
shall inure to the benefit of the Bank and its successors and assigns, except
that the undersigned may not delegate any of its obligations hereunder without
the prior written consent of the Bank.


(b)           No amendment or waiver of any provision of this Agreement nor
consent to any departure by the undersigned will be effective unless it is in
writing and signed by the undersigned and the Bank and will be effective only in
that specific instance and for that specific purpose.  No failure on the part of
the Bank to exercise, and no delay in exercising, any right will operate as a
waiver or preclude any other or further exercise or the exercise of any other
right.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The rights and remedies in this Agreement are cumulative and not
exclusive of any rights and remedies which the Bank may have under law or under
other agreements or arrangements with the undersigned or any Liability Party.


(d)           The provisions of this Agreement are intended to be severable.  If
for any reason any provision of this Agreement is not valid or enforceable in
whole or in part in any jurisdiction, that provision will, as to that
jurisdiction, be ineffective to the extent of that invalidity or
unenforceability without in any manner affecting the validity or enforceability
in any other jurisdiction or the remaining provisions of this Agreement.


(e)           The undersigned hereby waives presentment, notice of dishonor and
protest of all instruments included in or evidencing the Liabilities or the
Collateral and any other notices and demands, whether or not relating to those
instruments.


(f)           This Agreement is governed by and construed according to the law
of the State of New York, without regard to the conflict of laws principles, and
with the laws of the United States of America as applicable.


(g)           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.


(h)           This Agreement supersedes in its entirety the Second Amended and
Restated Collateral Agreement dated as of December 22, 2009, as amended, by the
Grantors and the Bank.




The rest of this page is intentionally blank.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has signed this Agreement as of the date
first written above.


ACCEPTED:


JPMorgan Chase Bank, N.A.




By:     /s/ Nancy A. Sheppard     
           Nancy A. Sheppard
           Managing Director




Address for notices to the Bank:


JPMorgan Chase Bank, N.A.
Attn:  Keith Straw
270 Park Avenue, 17th Floor
New York, NY 10017
Telecopier:  (212) 464-2531
Telephone:  (212) 464-0960


With a courtesy copy to


JPMorgan Chase Bank, N.A.
Attn:  Nancy A. Sheppard
560 Mission Street, 19th floor
San Francisco, CA 94105
Telecopier:  (415) 315-8272
Telephone:  (415) 315-8285




/s/ Gerald J. Burnett 
Gerald J. Burnett




Gerald J. Burnett and Marjorie J. Burnett, as Trustee for
The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust




By:          /s/ Gerald J. Burnett   
Gerald J. Burnett


By:         /s/ Marjorie J. Burnett
Marjorie J. Burnett
 
 
 
 

--------------------------------------------------------------------------------

 
 
State of _________
)

) ss.:
County of ________
)



On the ____ day of December in the year 2011, before me, the undersigned,
personally appeared Gerald J. Burnett, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.


____________________________________
Notary Public




State of _________
)

) ss.:
County of ________
)



On the ____ day of December in the year 2011, before me, the undersigned,
personally appeared Marjorie J. Burnett, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.


____________________________________
Notary Public
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
DESCRIPTION OF THE COLLATERAL




1.  Deposits


Type of                                          Location
 Deposit                                             (NY,                                           Account,
 (CD,
TD,                                          IBF-NY,                                            Contract
or
    etc.)                                               etc.)                                          Certificate
No.                                




 
 


2.  Stocks, Bonds and Other Instruments and Securities
 
Nature of
Security                                                                               
Number of                                     Certificate
   or Obligation                               Name of
Issuer                                       Units                                      Number  (if
applicable)




 








3.  All Assets Held or To Be Held in the Following Custody or Subcustody
Accounts, Safekeeping Accounts, Investment Management Accounts and/or other
account with Intermediary:


Account Number:  A01446003
Account Number:  A32251000













